Citation Nr: 0315133	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  94-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include on a secondary basis.

2.  Entitlement to service connection for polio.

3.  Entitlement to an increased rating for a low back 
disability with conversion reaction, currently evaluated as 
30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and M. C.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September to November 
1946 and from April 1948 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1990, the RO denied the 
veteran's claim for an increased rating for lumbosacral 
strain with associated conversion reaction, then rated as 20 
percent disabling pursuant to Diagnostic Code 5295 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R.    Part 4.  
The veteran disagreed with this determination.  Based on the 
receipt of additional evidence, including the report of 
Department of Veterans Affairs (VA) examinations in April 
1991 and the veteran's testimony at a hearing at the RO, a 
hearing officer, in July 1991, assigned a 30 percent 
evaluation for conversion reaction associated with low back 
strain.  It was noted that the evaluation was assigned 
pursuant to Diagnostic Code 9402.  This was effectuated by 
the RO in a rating decision of August 1991.  This issue was 
previously before the Board in September 1996, at which time 
it was remanded for additional development of the record.

In a rating decision dated in July 1998, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
degenerative disc disease.  Later that month, the RO also 
denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  In March 2000, the Board remanded the issues of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include on a secondary 
basis; entitlement to an increased rating for low back 
disability with conversion reaction; and a total rating based 
on individual unemployability due to service-connected 
disability for additional development of the record.  

In its March 2000 determination, the Board also denied the 
veteran's claim for service connection for arthritis of the 
lumbosacral spine, to include on a secondary basis, and 
shortening of the right leg.  Accordingly, this decision is 
limited to the issues noted on the cover page.

The issues of entitlement to service connection for polio, 
entitlement to an increased rating for low back disability 
with conversion reaction and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability will be addressed in the REMAND section below.

In August 1996 and November 1999, the veteran had a hearing 
before a Veterans Law Judge in Washington, D.C.  In March 
2003, he had another hearing before the Acting Veterans Law 
Judge named below.  For this reason, a panel is deciding his 
case.

In June 2003, the veteran's motion to have his case advanced 
on the Board's docket was granted.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
may not be disassociated from his service-connected low back 
disability with conversion reaction.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

With respect to the claim for service connection for 
degenerative disc disease of the lumbar spine, in light of 
the favorable determination, the Board finds that any failure 
to comply with the VCAA is not prejudicial to the veteran.  



Factual background

The service medical records disclose that the veteran was 
hospitalized in January 1949.  On orthopedic consultation, it 
was reported that he had injured his back in an automobile 
accident when he was nine years old, and reportedly was 
unable to walk for approximately one year.  He indicated that 
he had continued to have pain in his back and left leg.  An 
examination revealed that straight leg raising was negative.  
The veteran reported decreased sensation completely around 
the left thigh.  X-ray studies showed asymmetry of the facets 
L-5 and S-1.  The examiner noted that this finding is often 
seen without symptoms.  He commented that he did not believe 
the veteran had any nerve involvement.  The impression was 
lumbosacral strain, chronic.  Additional hospital records 
also disclose that the veteran indicated that he had not been 
bothered with backache until September 1948 when he fell 
playing basketball.  He described a continuous backache since 
then, with no leg radiation or paresthesias.  The diagnosis 
on hospital discharge was chronic lumbosacral strain.  

An X-ray study of the lumbar spine at a VA facility in May 
1950 showed some irregularity of the apophyseal joints on the 
left.  There was no evidence of spondylolisthesis.  

On VA examination in March 1951, the veteran related that he 
saw a private physician between his periods of service and 
was told that he had a ruptured disc.  An examination 
revealed that hyperextension caused low back pain.  Patrick's 
test caused low back pain.  The diagnosis was anomaly of the 
foramen, posterior articular facts, lumbosacral level, left, 
predisposing to strain with use.

The veteran was hospitalized by the VA from March to April 
1952 with a complaint of backache.  During the 
hospitalization, the veteran was seen by a neuro-psychiatric 
consultant who felt that there was no intervertebral disc.  
The diagnosis was conversion reaction, manifested by low back 
pain.


The veteran was seen in a VA outpatient treatment clinic in 
April 1952.  He stated that his back began getting worse in 
December and "he was down with legs."  It was reported that 
the previous day, his left leg buckled under him and pain 
radiated from his back to his legs.  On examination, there 
was pain radiating into the left thigh.  When seen in July 
1953, it was reported that left straight leg raising was 
positive at 150 degrees.  There was hypesthesia of the S-1 
dermatome on the left with weakness of the left anterior 
"tib" and the extensor hallucis longus on the left.  The 
clinical impression was that the veteran had a ruptured 
lumbar intervertebral disc, probably at the L4 or L-5 area.  

Additional VA and private medical records dated from 1958 to 
2000 reflect treatment for complaints including low back 
pain.

The veteran was afforded a VA examination of the spine in 
February 1998.  The examiner stated that he reviewed the 
claims folder.  He noted that in reviewing the record the 
veteran had underlying degenerative disc disease.  The 
veteran related that his back pain sometimes radiated into 
the legs.  Following an examination, the diagnosis was 
lumbosacral strain with arthritis and degenerative disc 
disease.  The examiner commented that it was not possible to 
say how much of the veteran's degenerative disc came from his 
original injury.  He stated that it sounded like by history 
the veteran had some disc disease starting back in the 1940's 
when he was first hurt, so he concluded that the degenerative 
disc disease might be related to the original injury.  

The VA also afforded the veteran a neurological examination 
in February 1998.  Following an examination, the impression 
was that the veteran had chronic back pain radiating down the 
back of his legs into the lower extremities.  The examiner 
stated that the neurological examination showed no objective 
abnormalities, with the exception of bilaterally absent ankle 
jerks and impaired sensation in the toes.  Thus, he concluded 
that the findings could be consistent with bilateral sciatic 
nerve dysfunction or bilateral mild peripheral neuropathy.  
In summary, he stated that the neurological examination was 
consistent with long-standing bilateral sacral root or 
sciatic nerve dysfunction and possible superimposed 
peripheral neuropathy.

Another VA examination of the spine was conducted in 
September 2000.  The examiner noted that he reviewed the 
veteran's "Brown Chart."  The impression was that the 
veteran had degenerative lumbar spinal stenosis.  The 
examiner opined that it was as likely as not that the 
degenerative changes in the back were related to his previous 
injuries.  

The VA afforded the veteran a neurological examination in 
September 2000.  The examiner noted that he reviewed the 
claims folder.  The veteran described being struck in 
December 1948 by a pipe that hit him on his back.  He also 
mentioned the injury he sustained in service while playing 
basketball.  The impression was chronic low back pain.  The 
examiner stated that the veteran had experienced low back 
pain since his first accident, but that he improved and the 
pain got worse after the injury sustained while playing 
basketball.  He added that he believed that the pain was not 
related to the first injury, but now to the way he walked 
with a limping gait, having the right leg shorter than the 
left.  He indicated that the low back pain was most likely 
multifactorial.  

A VA examination of the spine was conducted in October 2001.  
The claims folder was reviewed.  The diagnoses were history 
of injury to the lumbosacral spine in 1948; chronic 
lumbosacral spine pain, degenerative disc disease of the 
lumbosacral spine and bulging discs; and radiculitis of the 
lumbosacralis, bilaterally.  The examiner commented that the 
veteran's present complaints and condition of the lumbosacral 
spine were "as probable as not related to his service-
connected injury in 1948."  

The veteran was again afforded a VA neurological examination 
in October 2001.  Following an examination, the pertinent 
diagnosis was multi-level degenerative joint disease, most 
likely age related.  The examiner indicated that he doubted 
it was precipitated by service related causes.  He commented 
that the veteran had pain with movement that was out of 
proportion to pain that one would expect from multi-level 
degenerative joint disease.  He stated that it was impossible 
to state if the veteran's underlying lumbosacral disease was 
service-connected, although he suspected that it was more an 
age-related phenomenon, unless the veteran had a documented 
injury in service that would exacerbate it and make it occur 
more readily.  He reiterated that the etiology of the disease 
was most likely age-related lumbosacral degenerative joint 
disease.  The examiner added that he was unable to find any 
specific injury in the record that would exacerbate and/or 
accelerate the veteran's problems.  

Service connection is in effect for a low back disability 
with conversion reaction, evaluated as 30 percent disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The record clearly demonstrates that the veteran reportedly 
injured his back prior to service, and again during service.  
The issue in this case is whether the veteran's current 
degenerative disc disease of the lumbar spine is related to 
service or his service-connected low back disability.  The 
veteran has been examined on a number of occasions, and 
various VA examiners have formulated an opinion concerning 
the etiology of the veteran's disc disease.  Three physicians 
have concluded that it is related, while two say that it is 
not related or attribute it to a different cause.  The Board 
emphasizes that the opinions have been predicated on a review 
of the record.  Accordingly, it is not possible to assign 
greater weight to any of the opinions of record.  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
addition, the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  
Given the equal weight that must be attributed to each 
medical opinion, the Board concludes that the evidence is in 
equipoise, and that service connection for degenerative disc 
disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

On November 9, 2000, the President signed into law the VCAA 
which includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  
Because of this fact, the Board is constrained to remand 
these claims for compliance with the notice and duty to 
assist provisions contained in this law.  

In addition, the RO must consider the veteran's claim for an 
increased rating for his service-connected low back pain 
disability with conversion reaction, and the claim for a 
total rating based on individual unemployability due to 
service-connected disability, in light of the grant of 
service connection for degenerative disc disease of the 
lumbar spine.  

As noted above, the RO denied the veteran's claim for service 
connection for polio in August 2001.  He was informed of this 
decision and of his right to appeal by a letter dated later 
that month.  His notice of disagreement with this 
determination was received in July 2002.  However, a 
statement of the case (SOC) was not issued with respect to 
this claim.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997)

Accordingly, these claims are REMANDED to the RO for action 
as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  Since the veteran receives regular 
treatment at the VA medical facility in 
Fort Wayne, Indiana, the RO should obtain 
records for any pertinent treatment 
received since January 2003 (the latest 
records associated with the file).

3.  The RO should thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
claims on appeal.  In particular, since 
the last VA examinations were conducted 
in 2001, the RO should consider whether 
more current examinations should be 
scheduled for the veteran.

4.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should then readjudicate the claims for 
an increased rating for the veteran's 
service-connected low back disability, to 
include degenerative disc disease, with 
conversion reaction, as well as the claim 
for a total rating based on individual 
unemployability due to service-connected 
disability.

If any of these benefits remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should provide the 
veteran citation to 38 C.F.R. § 3.159 
(2002).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  



5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for polio.  In doing so, the 
RO should consider the request by the 
veteran's representative that a medical 
opinion be obtained.  See March 2003 
hearing transcript.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
	MICHELLE L. KANE	STEVEN L. COHN
	         Acting Veterans Law Judge                               
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
SHANE A. DURKIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



